DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2022 has been entered.

Status of Claims
Claims 1, 13, and 15 have been amended.  Claims 11 and 16 have been cancelled.  Claim 17 has been added.  Claims 1-10, 12, 13, 15, and 17 are pending and examined below.

Allowable Subject Matter
Claims 1-10, 12, 13, 15, and 17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20090088884 A1discloses a system and method for providing an integrated virtual and real emulation environment for a manufacturing process to provide component compatibility testing and system performance prediction. In one embodiment, a real manufacturing system includes one or more real components that are controlled by a programmable logic controller. The real component can be replaced with a virtual component to determine whether it is compatible in the process, where the programmable controller sends signals to and receive signals from the virtual component as if it were the real component. For system performance prediction, a virtual manufacturing process is provided that includes virtual components where the virtual process is controlled by a programmable logic control as if it were a real process to determine the performance of a real system using the virtual process.
As per independent claims 1, 13, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the interactions between the real and virtual robots are dependent upon at least the positions of the one or more real robots in the real environment and the positions of the one or more virtual robots in the virtual environment, wherein one or more of the real and/or virtual robots are controlled by user input, and wherein the processing device accesses a resultant state of the one or more real robots controlled by the user, to determine at least one of: (i) how such one or more real robots are to interact with the virtual environment, and (ii) how the virtual environment responds to such one or more real robots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664